

	

		II

		109th CONGRESS

		1st Session

		S. 1817

		IN THE SENATE OF THE UNITED STATES

		

			October 4, 2005

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To suspend the Davis-Bacon wage rate requirements for

		  Federal contracts in areas declared national disasters.

	

	

		1.Short titleThis Act may be cited as the

			 Cleanup and Reconstruction Enhancement

			 Act or CARE

			 Act.

		2.Suspension of

			 Davis-Bacon wage requirements in national disaster areasSection 3147 of title 40, United States

			 Code, is amended by adding at the end the following: In any area that

			 the President determines to be a major disaster under section 102(2) of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5122(2)), the provisions of this subchapter shall not apply for a period of 1

			 year from the date on which the President makes such

			 determination..

		

